—Motion by Patricia M. Cavanaugh for reinstatement to the Bar as an attorney and counselor-at-law. Ms. Cavanaugh was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on June 26, 1991, under the name Patricia Marie Cavanaugh. By decision and order on motion of this Court dated March 7, 2000, the Grievance Committee for the Ninth Judicial District was authorized to institute and prosecute a disciplinary proceeding against her, and the matter was referred to Anthony P Savarese, as Special Referee to hear and report. By decision and order on motion of this Court dated July 31, 2000, the previously authorized disciplinary proceeding was held in abeyance, Ms. Cavanaugh was immediately suspended from the practice of law, pursuant to 22 NYCRR 691.13 (c), and she was directed to be examined by a qualified medical expert to determine whether she was incapacitated from continuing to practice law. By decision and order on motion of this Court dated December 11, 2000, Ms. Cavanaugh was reinstated to the practice of law, and the Grievance Committee was authorized to supplement the previously authorized proceeding with additional allegations of professional misconduct. By decision and order on motion of this Court dated March 15, 2001, the Grievance Committee was authorized to supplement the previously authorized disciplinary proceeding with additional allegations of professional miscon*1086duct. By opinion and order dated August 5, 2002, the Court suspended Ms. Cavanaugh from the practice of law for a period of one year, commencing September 5, 2002 (see Matter of Cavanaugh, 296 AD2d 234 [2002]). By decision and order on motion of this Court dated June 1, 2012, Ms. Cavanaugh’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on her current fitness to be an attorney.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto,
it is ordered that the motion is granted;
and it is further, ordered that, effective immediately, Patricia Marie Cavanaugh is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Patricia Marie Cavanaugh to the roll of attorneys and counselors-at-law. Eng, PJ., Mastro, Rivera, Skelos and Hall, JJ., concur.